Citation Nr: 1326693	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  08-34 013	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for Raynaud's syndrome. 




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to February 1988 and from September 1988 to April 2006.   

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2006 rating decision in which the RO, inter alia, granted service connection and assigned an initial 10 percent rating for Raynaud's syndrome, effective May 1, 2006.  The Veteran filed a notice of disagreement in October 2007.  The RO issued a statement of the case (SOC) in October 2008 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) later in that month.  In her substantive appeal, the Veteran requested a hearing at the RO before a Veterans Law Judge; such a hearing was scheduled for February 2010 but the Veteran failed to attend.  

In January 2011, the Board characterized the claim on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability), and  remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, D.C, for further action, to include affording the Veteran a VA examination.  As set forth below, the Veteran did not attend the scheduled VA examination, and the RO continued to deny the claim on appeal (as reflected in a September 2011 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.  

For reasons expressed below, this matter is, again, being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further RO action on the matter on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

As directed by the January 2011 remand, the Veteran was scheduled for a VA examination to obtain medical information as to the severity of her service connected Raynaud's syndrome.  Notice of this examination was sent to the most recent address of record (see computer generated form dated April 6, 2011), but the Veteran failed to report to the examination (see computer generated form dated July 14, 2011).  The Veteran's representative has explained that the reason the Veteran did not attend this examination was because she was working in Iraq at the time it was scheduled.  See June 8, 2011, and July 15, 2013, presentations from the Veteran's representative.  

A review of the Virtual VA claims processing system reflects that the Veteran was afforded a VA examination in July 2013; the claims file includes the associated Disability Benefits Questionnaire (DBQ).  As such, it appears that she has returned from Iraq.  Unfortunately, the reports from this examination do not include sufficient findings to assess the severity of her Raynaud's syndrome.

Given the amount of time that has elapsed since the Veteran was last afforded a VA examination to assess the disability at issue (over five years), the need for clinical findings and medical comments to evaluate her Raynaud's syndrome; and the fact that the appellant appears to be currently available to report to an examination, RO should again attempt to arrange for a VA examination of the Veteran in regard to her claim for an increased rating.  Pursuant to 38 C.F.R. § 3.327(a) (2013), examinations will be requested whenever VA determines, as the Board does in the instant case, that there is a need to determine the exact severity of a disability.  See also 38 C.F.R. § 3.159 (2013).
 
The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file a copy(ies) of the notice(s) of the examination sent to her by the pertinent VA medical facility.

Prior to arranging for further examination, to ensure that the record before the examiner is complete and that all due process requirements are met, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include VA records of evaluation and/or treatment.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the matter on appeal.  The RO's letter to the Veteran should explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the matters on appeal.  The RO's adjudication of the claim should include whether staged rating (assignment of different ratings for distinct periods of time, based on the facts found) , pursuant to Fenderson (cited above) is appropriate.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the matters remaining on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding private medical records.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist her in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination for an evaluation of her Raynaud's syndrome.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions. All indicated tests and studies pertaining to the rating of Raynaud's syndrome should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

Specifically, the examiner is requested to provide information as to the frequency of characteristic attacks of Raynaud's syndrome, with attention to such symptoms as sequential color changes of the digits of one, or more extremities lasting minutes to hours and pain and paresthesias, precipitated by exposure to cold or by emotional upsets.  

Based on review of the Veteran's documented medical history and assertions, the examiner should indicate whether, at any time since the May 1, 2006 effective date of the award of service connection, the Veteran's disability has changed in severity; and if so, the approximate date(s) of any such change(s), and the extent of severity of the disability at each stage. 

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report. 

5.  If the Veteran fails to report to the scheduled VA examination,  obtain and associate with the claims file a copy of any notice of the date and time of any such examination sent to her by the pertinent VA medical facility. 

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268   (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent medical evidence (to include that added to the record since the last adjudication of the claim) and legal authority (to include consideration of whether staged rating , pursuant to Fenderson (cited above), is warranted).

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


